Citation Nr: 0836343	
Decision Date: 10/22/08    Archive Date: 10/27/08

DOCKET NO.  05-20 914	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for post traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant, his mother and sister







ATTORNEY FOR THE BOARD

C.A. Skow, Counsel


INTRODUCTION

The appellant served on active duty from February 1980 to 
April 1981 and from November 1990 to April 1991.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a January 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO).

In December 2007, the appellant testified before the 
undersigned at the RO. A transcript of the hearing is 
associated with the claims file.  In March 2008, the Board 
remanded this case for further development.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

On remand in March 2008, the Board requested a VA examination 
to determine whether the appellant has PTSD or any other 
psychiatric disorder due to his active service.  
Specifically, the examiner was to indicate whether the 
appellant has a current diagnosis of PTSD and, if yes, the 
examiner was to identify the stressor.

A VA examination was conducted in May 2008.  The narrative 
associated with the examination report reflects, by history, 
that the appellant drove a truck on the Mile of Death and 
witnessed horrific sights that included destroyed vehicles 
and dead bodies, including children.  The examiner diagnosed 
PTSD due to combat stressors.

In this case, the appellant is not a combat veteran.  He did 
not engage in combat with the enemy.  See 38 U.S.C.A. 
§ 1154(b) (Section 1154(b) requires that the veteran 
"personally participated in events constituting an actual 
fight or encounter with a military foe or hostile unit or 
instrumentality).  A showing of no more than service in a 
general 'combat area' or 'combat zone' is not sufficient to 
trigger the evidentiary benefit of § 1154(b).

Accordingly, the examination report should be returned to the 
examiner for clarification as to the stressors for PTSD.

Also, the Board observes that VA received additional evidence 
in April 2008, prior to the issuance of the June 2008 
Supplemental Statement of the Case.  The additional evidence 
includes a lay statement and letter indicating that the 
appellant received medical treatment for PTSD by D. Larsen, 
M.D.  This evidence has not been considered by the RO in the 
first instance.  No waiver of consideration by the agency of 
original jurisdiction accompanies this evidence.  Therefore, 
remand for consideration by the RO is necessary.

As VA has been notified that the appellant is under PTSD 
treatment by Dr. Larsen, these records should be requested 
and associated with the claims folder.

Lastly, the Board acknowledges the request of the appellant's 
representative to verify the appellant's stressors with the 
appropriate service organization.  He specifically requests 
that VA request a review of Unit Records and Combat 
Chronologies for the 1174th Trans. Co. 286th CBT, SPT, BN, 
SWA.  To ensure that VA has discharged its duty to assist, 
the RO should attempt to verify through the appropriate 
service department the activities of the appellant's unit and 
his whereabouts during his Southwest Asia service (January 3, 
1991, to March 30, 1991).

Accordingly, the case is REMANDED for the following action:

1.  After obtaining the necessary 
authorization for release of medical 
records from the appellant, the private 
treatment records of Dr. Larsen should be 
requested and associated with the claims 
folder.

2.  The RO should attempt to verify 
through the appropriate service department 
the activities of the appellant's unit and 
his whereabouts during his Southwest Asia 
service (January 3, 1991, to March 30, 
1991).  If available, Unit Records and 
Combat Chronologies for the 1174th Trans. 
Co. 286th CBT, SPT, BN, SWA, should be 
reviewed.  All efforts taken to verify the 
appellant's stressors should be documented 
and associated with the claims folder.

3.  Report of VA examination dated May 
2008 should be returned to the examiner 
for clarification as to the stressors for 
PTSD, and any other medical comment 
deemed appropriate in view of additional 
evidence in the claims folder.

4.  After the development requested above 
has been completed to the extent possible, 
the RO should again review the record.  If 
any benefit sought on appeal, for which a 
notice of disagreement has been filed, 
remains denied, the appellant and 
representative, if any, should be furnished 
a supplemental statement of the case and 
given the opportunity to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




